Citation Nr: 0212641	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  95-25 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the residuals of 
insect bites.

2.  Entitlement to service connection for pain in the lower 
extremities.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for hair loss.

5.  Entitlement to service connection for defective vision.

6.  Entitlement to service connection for right wrist pain.

7.  Entitlement to service connection for impotence.

8.  Entitlement to service connection for memory loss.

9.  Entitlement to service connection for chronic fatigue.

10.  Entitlement to service connection for chest pain.

11.  Entitlement to service connection for a respiratory 
disorder.

12.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on verified active duty from May to July 
1984 and from December 1990 to May 1991.  He served in 
Southwest Asia from January 12 to May 7, 1991.

This appeal arose from a May 1994 rating action of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office (RO).  This decision was confirmed and 
continued by rating actions issued in December 1994 and May 
1995.  The veteran testified at a personal hearing at the RO 
in October 1995.  Rating actions from December 1997 and 
January 1999 continued to deny the claims.  In September 
1999, the Board of Veterans Affairs (Board) remanded this 
case for additional development.  The veteran was informed 
through a June 2002 supplemental statement of the case of the 
continued denials of his claims.


FINDINGS OF FACT

1.  The veteran does not suffer from chronic residuals of 
insect bites.

2.  The veteran does not suffer from a disability of the 
lower extremities which can be related to his period of 
service.

3.  The veteran does not suffer from a psychiatric disorder 
which can be related to his period of service.

4.  Hair loss is not a disability for which service 
connection may be granted.

5.  The veteran does not suffer from a disability of the eyes 
for which service connection may be granted.

6.  The veteran does not suffer from a right wrist disability 
which can be related to his period of service.

7.  The veteran does not suffer from impotence related to his 
period of service.

8.  The veteran does not suffer from memory loss which can be 
related to his period of service.

9.  The veteran does not suffer from chronic fatigue which 
can be related to his period of service.

10.  The veteran's atrial septal defect cannot be related to 
his period of service.

11.  The veteran does not suffer from a chronic respiratory 
disorder which can be related to his period of service.

12.  The veteran does not suffer from chronic headaches which 
can be related to his period of service.


CONCLUSIONS OF LAW

1.  Chronic insect bite residuals were not incurred or 
aggravated by service, nor may they be presumed to be related 
to his service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2002).

2.  A chronic disorder manifested by lower extremity pain was 
not incurred in or aggravated by service, nor may it be 
presumed to be related to service in the Persian Gulf.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2002).

3.  A psychiatric disorder was not incurred in or aggravated 
by service, nor may it be presumed to be related to his 
service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.317 
(2002).

4.  Hair loss is not a disability within the meaning of the 
applicable regulations.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 1991 & Supp. 2001).

5.  An eye disorder, other than a refractive error, was not 
incurred in or aggravated by service, nor may it be presumed 
to be related to his service in the Persian Gulf.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303(c), 3.317 (2002).

6.  A right wrist disability was not incurred in or 
aggravated by service, nor may one be presumed to be related 
to his service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.317 (2002).

7.  Impotence was not incurred in or aggravated by service, 
nor may it be presumed to be related to his service in the 
Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.317 (2002).

8.  Memory loss was not incurred in or aggravated by service, 
nor may it be presumed to be related to his service in the 
Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.317 (2002).

9.  Chronic fatigue was not incurred in or aggravated by 
service, nor may it be presumed to be related to his service 
in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.317 (2002).

10.  An atrial septal defect was not incurred in or 
aggravated by service, nor may it be presumed to be related 
to his service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.317 (2002).

11.  A respiratory disorder, diagnosed as asthma and 
bronchospasms, was not incurred in or aggravated by service, 
nor may it be presumed to be related to his service in the 
Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.317 (2002).

12.  Chronic headaches were not incurred in or aggravated by 
service, nor may they be presumed to be related to his 
service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that each of his claimed disorders 
are directly related to his service in the Persian Gulf.  
Therefore, he believes that service connection is justified.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will be then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Residuals of insect bites

The veteran's service medical records contain a notation on 
May 23, 1989 that he had been seen for possible tick bites.  
No ticks were found; the assessment was possible bites, 
insect unknown.  The December 1990 entrance examination, the 
April 1991 redeployment examination and the May 1991 
demobilization examination all noted no insect bite 
residuals.

The veteran was afforded a VA examination in January 1994.  
His skin was noted to be normal.

In October 1995, the veteran testified at a personal hearing.  
He stated that possible tick bites had been noted in May 
1989.  He was in the National Guard at the time and was 
working as a state park ranger.  He expressed his belief that 
he suffered from skin and gastrointestinal problems because 
of these bites.  He admitted that these bites pre-dated his 
Persian Gulf service.  He claimed to have experienced skin 
rashes during his Gulf service.  He stated that he had sought 
treatment from a private doctor in 1991; he also admitted 
that he had suffered insect bites since his release from 
service.

Pain in the lower extremities

The veteran's service medical records included the December 
1982 entrance examination, during which he stated that his 
left foot would swell.  The examination was negative.  On 
June 25, 1984, he complained of bilateral shin pain.  He was 
tender to palpation over the right proximal one-third tibia.  
There was no deformity.  A stress fracture was suspected.  An 
October 1985 examination was normal.  At the time of his 
December 1990 entrance examination he reported swollen joints 
and complained of chronic pain in both shins.  The objective 
examination was within normal limits.  The April 1991 
redeployment examination was negative.  The May 1991 
demobilization examination noted his complaints of painful, 
swollen joints.  He noted old knee injuries.  Again, the 
objective examination was negative.

The veteran was afforded a VA examination in February 1993.  
He claimed that his shin complaints had begun two years 
before, after he had fallen off a tank, landing on his feet.  
He indicated that he had received no treatment following this 
fall.  He commented that he worked as a printer and was 
required to be on his feet all day.  The examination found no 
effusions in the knees and no joint line tenderness.  His 
ankles dorsiflexed to 20 degrees and plantar flexed to 35 
degrees; there was no tenderness.  He did display mild 
tenderness over the mid one-third proximal tibia bilaterally.  
An x-ray was negative.  The diagnosis was bilateral leg pain, 
unknown etiology; bilateral tibial stress fractures were a 
possibility.

VA re-examined the veteran in January 1994.  He stated that 
he had bilateral shin pain in 1986, during basic training.  
He had been told that he had stress fractures.  He also noted 
that he had fallen off a tank during service in the Gulf.  He 
reported that a past bone scan had shown a stress fracture 
distal to the right knee.  He did have mild tenderness to the 
anterior shins bilaterally; there were no effusions or 
erythemas.  The diagnosis was chronic leg pain.

Another VA examination was performed in July 1994.  The 
veteran stated that he had bilateral knee pain which radiated 
down the front of the legs to the ankles.  His knees 
displayed full range of motion, no effusions and no joint 
line tenderness.  There was some tenderness on the medial 
aspect of the patella.  The ligaments were stable.  The 
ankles also showed full range of motion and mild tenderness 
on the anterolateral aspect.  The Drawer sign was negative.  
X-rays of the knees were negative.  The impression was 
patellofemoral syndrome, which the examiner opined was 
independent of any fall in service.

The veteran testified at a personal hearing at the RO in 
October 1995.  He stated that his complaints had begun in 
1984.  He indicated that it was thought that he might have 
had stress fractures but that no bone scans were done to 
confirm this.  He said that he started to have trouble with 
his knees and ankles in the Gulf.  An arthritis specialist 
had been unable to find any arthritis.

Lay statements submitted by family friends and family all 
stated that, after his return from service, the veteran had 
complained of pain in his joints.  VA records indicated his 
continuing complaints of arthralgias, although there was no 
evidence of trigger points.


Psychiatric disorder

A review of the veteran's service medical records note no 
complaints of or treatment for a psychiatric disorder.  At 
the time of his May 1991 demobilization examination, he 
denied having recurrent thoughts about the Gulf.

The veteran was afforded a VA examination in April 1993.  He 
noted that he had spent most of his service driving cement 
trucks and loading and unloading ships.  He had had no 
psychiatric difficulties in service.  Since service, he 
commented that he is more easily stressed and that he gets 
impatient when things are disorganized.  He denied receiving 
any treatment.  The mental status examination noted above 
average intelligence and adequate insight and judgment.  He 
was fully alert and oriented.  There was no evidence of 
paranoia, delusions or anxiety.  No psychiatric disorder was 
diagnosed.

The veteran was re-examined by VA in July 1994.  He denied 
any combat experiences, except for some random sniper fire.  
He denied any problems, save for some changes in sleep and 
decreased energy.  He reported that he feels tired even after 
8 hours sleep and that there are some nights he wants to sit 
up all night.  He did not indicate that his mood was 
depressed.  He still enjoyed activities, although he was 
angry with VA because he felt that his complaints were not 
being taken seriously.  He was recently divorced and had 
gotten custody of his two children.  He had also just started 
his own business.  The mental status examination found him to 
be pleasant and cooperative, and he displayed normal eye 
contact.  His mood was tired; his affect was of full range, 
but he was not cheerful.  His thought processes were logical, 
sequential and goal directed.  His insight and judgment were 
normal.  The diagnosis was adjustment disorder with depressed 
features.  The examiner noted that the veteran related this 
to his service; however, the major changes to his life noted 
above were referred to as the likely source of his 
complaints.

The veteran testified at a personal hearing at the RO in 
October 1995.  He stated that he had depression and he 
indicated that it was related to his job.


Hair loss

The veteran's service medical records make no mention of 
complaints of or treatment for hair loss.

The veteran was examined by VA in April 1993.  The mental 
status examination noted that he was balding.  

At his October 1995 personal hearing, the veteran indicated 
that his father had thinning hair, as did his maternal 
grandfather and some cousins.  Lay statements from friends 
and family indicated that he had less hair after service than 
before.

VA examined the veteran in September 1997.  He stated that he 
had noticed gradual hair loss since 1991.  The diagnosis was 
androgenic alopecia.  It was the normal pattern of male 
baldness.


Defective vision

The veteran's service medical records included the December 
1982 entrance examination, which noted that he was wearing 
glasses.  However, an October 1985 examination found that his 
visual acuity was 20/20 bilaterally.  His May 1991 
demobilization examination noted that his visual acuity was 
20/15 on the right and 20/20 on the left.  

The veteran was examined by VA in July 1994.  He complained 
of headaches, dizziness and diplopia.  Astigmatism was found 
in the right eye; otherwise, the examination was within 
normal limits.

The veteran testified at a personal hearing at the RO in 
October 1995.  He claimed that he had blurred vision, but 
also stated that his vision was good.  However, he did refer 
to light sensitivity.  He denied wearing glasses.

The veteran was re-examined by VA in March 1998.  His visual 
fields and acuity were intact.


Pain in the right wrist

The veteran's service medical records contain no complaints 
of or treatment for right wrist pain.  His upper extremities 
were noted to be normal at the time of the December 1982 
entrance examination, an October 1985 examination, the 
December 1990 entrance examination, the April 1991 
redeployment examination and the May 1991 demobilization 
examination.

The veteran was examined by VA in July 1994.  He stated that 
he had constant pain in the right wrist, which was worse with 
use, and was accompanied by audible crepitus.  He could 
recall no trauma.  The physical examination noted 60 degrees 
of dorsiflexion; 50 degrees of palmar flexion; 20 degrees 
ulnar deviation; and 30 degrees radial deviation.  There was 
audible crepitus; upon motion, there was no tenderness over 
the proximal scaphoid as well as the dorsal aspect of the 
wrist.  An x-ray was negative.  The impression was 
questionable scaphoid fracture (none was found on x-ray); he 
may have some dynamic instability of the scapholunate joint.  
However, the examiner noted that without an incident in 
service, it could not be related to service.  

The veteran's brother submitted a statement in June 1997 in 
which it was noted that the veteran had pain in the wrist.


Impotence

The veteran's service medical records make no reference to 
complaints of impotence.  All the entrance and separation 
examinations were completely normal.

The veteran was afforded a VA examination in January 1994.  
He complained of occasional impotence.  His penis and 
testicles were normal and were without masses or discharge.

Another VA examination was conducted in July 1994.  He 
complained of impotence and mild dysuria.  His last adequate 
intercourse was less than one week before.  He stated that 
his erections were not as hard as they used to be and that he 
could not sustain them for as long.  The examiner commented 
that the veteran was not really impotent.  It was then noted 
that performance can be affected by many factors, such as a 
sense of well being and interaction with the partner.

The veteran testified at a personal hearing at the RO in 
October 1995.  He claimed that he was impotent.  A former 
girlfriend stated that before his service in the Persian 
Gulf, he had no trouble having sex; however, after his 
return, he had difficulties.


Memory loss

The veteran's service medical records contain no complaints 
of or treatment for memory loss.  All the entrance and 
separation examinations were normal.

He testified at a personal hearing at the RO in October 1995.  
He stated his belief that he had a memory loss.  However, he 
noted that he was doing well at school.  His former 
girlfriend indicated that the veteran had trouble recalling 
many events of their time together.


Chronic fatigue

The veteran's service medical records contain no complaints 
of or treatment for chronic fatigue.  All the entrance and 
separation examinations were normal.

At the time of the October 1995 personal hearing, the veteran 
testified that he had a poor sleep pattern.  He stated that 
he sleeps between one and four hours at a time, and never 
more than six.  He said that there were times when he would 
not sleep for 24 to 48 hours.  He admitted that chronic 
fatigue syndrome has never been diagnosed.

The veteran submitted statements from friends and family 
members which indicated that the veteran was very fatigued 
after his return from service.  VA treatment records showed 
his complaints of fatigue and insomnia in December 1996 and 
May 1997.



Chest pain

The veteran's service medical records contain no complaints 
of or treatment for chest pain.  All the entrance and 
separation examinations were normal.

A VA chest x-ray from January 1993 was negative.  His 
cardiovascular system was within normal limits at the time of 
a January 1994 VA examination.

The veteran was afforded another VA examination in July 1994.  
He stated that he had chest pain, which had developed about 
three years before.  He said that this chest pain was dull in 
nature, which would periodically progress to sharp pain.  
This would be associated with mild shortness of breath with 
some sweating; he would then develop a headache.  The 
examination noted a regular rate and rhythm and normal heart 
sounds.  His chest had multiple tender points over the ribs, 
sternum and shoulder.  These pains were similar to his 
complaints of chest pain.  A chest x-ray was normal.  An EKG 
revealed a normal sinus rhythm with sinus arrhythmia and 
incomplete right bundle branch block.  The assessment was 
atypical chest pain, costochondritic chest pain.  It was felt 
possible that he had fibromyalgia; it was also felt that a 
panic attack should be considered as a possible diagnosis.

The veteran was hospitalized at a VA facility in March 1996.  
At that time, he reported a 10 month history of left chest 
pain which was not associated with exercise or eating.  
Testing revealed an atrial septal defect.  In May 1997, he 
still had complaints of chest pain, although these were not 
felt to be cardiac in nature.

VA examined the veteran in September 1997.  His history of 
atrial septal defect with pericardial patch repair in March 
1996 was noted.  He still had atypical chest pain, which was 
relieved by massaging the chest.  He complained of aching 
over the left chest that would sometimes radiate into the 
shoulder.  There was no nausea, vomiting, shortness of breath 
or diaphoresis.  His heart displayed a regular rate and 
rhythm with normal S1 and S2.  There was no murmur and no 
rubs.  The assessment was atypical chest pain, probably not 
cardiac.

Respiratory disorder

The veteran's service medical records contain no complaints 
of or treatment for any respiratory disorders.  All the 
entrance and separation examinations were normal.

A January 1993 chest x-ray was negative.  At the time of a 
January 1994 VA examination, his lungs were noted to be clear 
to auscultation.  He denied any shortness of breath on 
exertion.

VA re-examined the veteran in July 1994.  He noted a dull to 
occasionally sharp chest pain, associated with shortness of 
breath.  His chest was clear to auscultation and percussion 
and a chest x-ray was within normal limits.  The examiner 
doubted the presence of any disease, but pulmonary function 
tests (PFT) were ordered, which were normal.

The veteran's June 1997 VA outpatient treatment record 
included a PFT, which showed mild restriction.  He was then 
examined by VA in September 1997.  He had minimal expiratory 
wheezes.  The assessment was mild expiratory wheeze 
suggestive of bronchial spasm or asthma.  In June 1999, he 
reported with complaints of a productive cough, blood in the 
sputum, a sore throat and a headache.  In May 2000, he had 
"flu-like" symptoms.  A chest x-ray showed no evidence of 
active pulmonary infiltrates or neoplasms.  


Headaches

At the time of the veteran's entrance onto active duty in 
December 1982, he reported no headaches.  During the October 
1985 examination, he checked "yes" next to frequent or 
severe headaches.  The objective examination was negative.  
On August 5, 1987, he stated that he had a headache which had 
started a couple of days before.  He also had nausea and 
chills.  The assessment was viral syndrome.  The records from 
his Persian Gulf period of service make no reference to 
headaches.

The veteran was afforded a VA examination in July 1994.  He 
referred to diplopia and headaches over the last 3 years.  He 
described these as frontal and temporal and stated that they 
lasted for several hours.  He would occasionally get dizzy 
and would have horizontal binocular diplopia, which would 
resolve with closing his eyes.

Lay statements submitted by friends and family members 
indicated that the veteran had complaints of headaches.  His 
brother indicated that these prevented the veteran from doing 
very much. 

VA re-examined the veteran in March 1998.  He stated that he 
had had headaches prior to his service in the Gulf, but that 
they had gotten worse since then.  These would start at both 
sides and would occasionally radiate to the top of his head.  
He described the pain as shooting and sharp.  These were 
frequently associated with nausea and with photophobia and 
phonophobia.  He also indicated that he had migraine-type 
headaches which would cause his whole head to hurt.  The 
neurological examination was within normal limits.  The 
assessment was probable mixed migraine and tension headaches.


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2002).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be...reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

Refractive error of the eye is not a disease or injury within 
the meaning of the applicable legislation.  38 C.F.R. 
§ 3.303(c) (2002).

VA shall pay compensation in accordance with Chapter 11 of 
Title 38 United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability that became manifest during service on active duty 
in the Armed Forces in the Southwest Asia theater of 
operations, or to a degree of 10 percent or more during the 
applicable presumptive period; that is, by December 31, 2006.  
38 U.S.C.A. § 1117(a)(1)(A) & (B) (West Supp. 2001).  For the 
purposes of this subsection, the term "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or combination of any of the following):  (a) 
an undiagnosed illness; (b) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; or (c) any diagnosed 
illness that the Secretary determines under this regulation 
warrants a presumption of service connection.  38 U.S.C.A. 
§ 1117(a)(2)(A, B & C) (West Supp. 2001).

For the purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following:  fatigue; 
unexplained rashes or other dermatological signs or symptoms; 
headache; muscle pain; joint pain; neurological signs and 
symptoms; neuropsychological signs and symptoms; signs and 
symptoms involving the upper or lower respiratory system; 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; or 
menstrual disorders.  38 U.S.C.A. § 1117(g)(1-13) (West Supp. 
2001).

In July 6, 2001, the Secretary, under the relevant statutory 
authorities, determined that at that time there was no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See Fed. Reg. 35702-35710 (July 6, 2001) and 66 
Fed. Reg. 58784-58785 (Nov. 23, 2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

VCAA

The Board notes that in May 2002, the RO sent correspondence 
to the veteran informing her of the provisions of the VCAA.  
In this letter, he was informed of the evidence that was 
already of record and of what evidence was needed to 
substantiate his claims.  He was also told of what VA would 
do to assist him and of what his duties were.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Therefore, it is found 
that VA has met its duties of notice and development pursuant 
to the provisions of the VCAA.


Discussion

Residuals of insect bites

After a careful review of the evidence of record, it is found 
that entitlement to service connection for the residuals of 
insect bites is not warranted.  The evidence does indicate 
that he was seen for complaints of possible tick bites during 
service, in May 1989.  However, there is absolutely no 
objective evidence of record to indicate that the veteran 
suffers from any chronic residuals of any insect bites 
experienced in service.  He has asserted that he currently 
has gastrointestinal and skin disorders as a result; the 
evidence of record does not support such a conclusion.  There 
have been no diagnoses of either gastrointestinal or skin 
disorders related to insect bites.  In fact, there is no 
indication of the current existence of any disorders which 
could be related to these bites.  While the veteran has 
expressed his belief that such disorders exist and that they 
are related to these bites, he is not competent as a 
layperson, to render an opinion as to either medical 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Because the veteran has alleged the existence of disorders 
related to insect bites that reportedly occurred prior to his 
service in the Persian Gulf, 38 U.S.C.A. § 1117 (West 1991) 
is not for application.

Pain in the lower extremities

After a careful review of the evidence of record, it is found 
that entitlement to service connection for pain in the lower 
extremities is not justified.  The service medical records do 
show complaints of pain in both shins (June 1984).  While 
stress fractures were thought possible, they were never 
confirmed through the use of bone scans.  The veteran has 
continued to complain of pain in the shins since his 
separation from service.  Chronic pain was found, but no 
pathology was identified as its cause.  Patellofemoral 
syndrome was noted during the July 1994 VA examination; 
however, the examiner commented that this condition was not 
related to any claimed fall in service.  Therefore, only 
bilateral shin pain has been found, with no underlying 
pathology.  Pain alone, without an underlying disability, 
cannot be service-connected.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

The veteran has asserted that his shin complaints began in 
1984, prior to his service in the Persian Gulf, and were 
worsened by a fall in the Gulf in 1991.  However, as noted 
above, there is no indication that the veteran suffers from 
any disability, any underlying pathology, for which service 
connection can be granted.  Moreover, there is no indication 
that the provisions of 38 U.S.C.A. § 1117 apply to this 
issue; there is no suggestion that he suffers from pain due 
to an undiagnosed illness.  In fact, there is no evidence of 
a disability, diagnosed or undiagnosed.

Psychiatric disorder

After reviewing the evidence of record, it is found that 
service connection for a psychiatric disorder is not 
warranted.  There is no indication in the service medical 
records that any psychiatric disorder was present in service.  
Since his separation from service, he was noted to have an 
adjustment disorder, which was related by the examiner to 
several life-changes, to include a divorce, obtaining custody 
of his two children and starting a new business.  There is 
absolutely no objective evidence of record which related his 
complaints of being tired and depressed to his periods of 
service.  Moreover, since this disorder is diagnosed, 
38 U.S.C.A. § 1117 does not apply.

Hair loss

After reviewing the record, it is found that entitlement to 
service connection for complaints of hair loss has not been 
established.  No such hair loss was noted during service; 
however, since service he has been diagnosed with androgenic 
alopecia, that is, normal male pattern baldness.  There is no 
indication that this condition is a "disability" as defined 
by the applicable laws and regulations.  Therefore, since the 
existence of a disability has not been presented, this claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(where the law and not the evidence is dispositive of the 
issue on appeal).  Further, since he has been diagnosed with 
a condition, namely androgenic alopecia, the provisions 
38 U.S.C.A. § 1117 are not for application.

Defective vision

After a careful review of the evidence of record, it is found 
that entitlement to service connection for defective vision 
is not justified.  In the instant case, the veteran has been 
diagnosed with astigmatism of the right eye; no other visual 
disorders have been identified.  Refractive errors are not 
disabilities within the meaning of the applicable 
legislation; therefore, service connection cannot be awarded 
to the veteran's diagnosed right astigmatism.  See 38 C.F.R. 
§ 3.303(c).  Since this is not a "disability" within the 
meaning of the regulations, and since it is a diagnosed 
condition, the provisions of 38 U.S.C.A. § 1117 are not for 
application.  Finally, while congenital diseases may be 
service-connected if it can be shown that they were 
aggravated by service, congenital defects cannot be.  See 
VAOPGCPREC 82-90.  


Pain in the right wrist

After a careful review of the evidence of record, it is found 
that service connection for pain in the right wrist is not 
warranted.  Initially, it is noted that the service medical 
records contained no references to any complaints concerning 
the right wrist.  While the VA examination conducted in July 
1994 noted some instability of the scapholunate joint, no 
underlying disorder was diagnosed.  It was felt that this 
could have been related to a fracture, but there was no 
evidence of a past injury, particularly in service.  
Significantly, an x-ray was negative for the residuals of a 
fracture.  Therefore, there is no justification to award 
service connection on a direct basis.  Since no disability, 
either diagnosed or undiagnosed, has been identified, the 
provisions of 38 U.S.C.A. § 1117 are not for application.

Impotence

After reviewing the evidence of record, it is determined that 
entitlement to service connection for impotence has not been 
established.  The evidence of record does not show that this 
disorder has ever been diagnosed, either in service or 
following his discharge.  The presence of a disability, 
either diagnosed or undiagnosed, has not been shown.  
Therefore, service connection for impotence cannot be 
granted, to include pursuant to the provisions of 38 U.S.C.A. 
§ 1117.

Memory loss

A review of the evidence of record does not show that 
entitlement to service connection for memory loss has been 
demonstrated.  The objective evidence of record does not show 
that memory loss has ever been diagnosed.  Therefore, no 
disability, either diagnosed or undiagnosed, has been found 
in this case.  Therefore, service connection, to include 
pursuant to the provisions of 38 U.S.C.A. § 1117, has not 
been shown.



Chronic fatigue

After reviewing the entire evidence of record, it is found 
that service connection for chronic fatigue is not justified.  
The service medical records do not show the presence of 
chronic fatigue.  The post-service records also show no 
diagnosis of this disorder.  While the veteran has complained 
of some depression and feeling tired, this was related to an 
adjustment disorder.  Therefore, there is no disability, 
either diagnosed or undiagnosed, for which service connection 
can be awarded.  

Chest pain

After a careful review of the evidence of record, it is found 
that entitlement to service connection for chest pain is not 
warranted.  There is no evidence of chest pain being 
complained of during service.  The first complaints were made 
in 1994, although during the July 1994 VA examination he 
claimed that they had begun three years before.  This 
examination did not diagnose any underlying disability, 
referring to atypical chest pain that did not appear to be 
cardiac in nature.  It was not until 1996 that an atrial 
septal defect was found; however, this disorder was never 
diagnosed during service and there is objective evidence of 
record relating it to his periods of service.  Therefore, 
there is no evidence upon which to base an award of service 
connection.  Since an atrial septal defect has been 
diagnosed, the provisions of 38 U.S.C.A. § 1117 are not for 
application.

Respiratory disorder

After reviewing the record, it is found that entitlement to 
service connection for a chronic respiratory disorder is not 
warranted.  The service medical records make one reference to 
treatment for a viral syndrome in 1987; no further mention 
was made of this in the records and the separation 
examination in May 1991 was negative.  However, the question 
remains as to whether this acute viral syndrome resulted in 
the development of a chronic respiratory disorder.  The Board 
finds that it did not.  It was not until 1997 that the 
veteran was noted to have expiratory wheezes suggestive of 
bronchial spasm or asthma.  There is no opinion of record 
that suggests a link between these potential disorders and 
his periods of service, nor has the veteran referred to the 
existence of such an opinion.  While the veteran believes 
that there is a relationship, he is not competent as a 
layperson, to render such an opinion.  See Espiritu, supra.  
Finally, since the etiology of his wheezing was diagnosed, 
the provisions of 38 U.S.C.A. § 1117 are not for application.

Headaches

After reviewing the evidence of record, it is found that 
entitlement to service connection for headaches is not 
justified.  There was one reference to headaches in service 
in 1987; however, these were related to an acute viral 
syndrome.  There were no further references to headaches in 
service; thus, it must be found that this complaint was acute 
in nature.  The veteran has been diagnosed since service with 
migraine and tension headaches, for the first time in 1994.  
However, there is no objective evidence that suggests a 
relationship between his currently diagnosed headaches and 
his periods of service, or to the acute headache, which had 
been associated with a viral syndrome, experienced in 
service.  The veteran has also not indicated that there is 
any medical evidence available which suggests such a link.  
While the veteran believes that his headaches are related to 
service, he is not competent, as a layperson, to render such 
an opinion.  See Espiritu, supra.  Finally, since tension and 
migraine headaches are diagnosed disorders, the provisions of 
38 U.S.C.A. § 1117 are not for application.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claims for service 
connection.


ORDER

Service connection for the residuals of insect bites is 
denied.

Service connection for pain in the lower extremities is 
denied.

Service connection for a psychiatric disorder is denied.

Service connection for hair loss is denied.

Service connection for defective vision is denied.

Service connection for pain in the right wrist is denied.

Service connection for impotence is denied.

Service connection for memory loss is denied.

Service connection for chronic fatigue is denied.

Service connection for chest pain is denied.

Service connection for a respiratory disorder is denied.

Service connection for headaches is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

